MEMORANDUM **
Victor M. Barco-Rivera, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen deportation proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying Barco-Rivera’s motion as untimely, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must generally be filed within 90 days of the final order), and Barco-Rivera did not establish that he was entitled to equitable tolling, see Iturribarria, 321 F.3d at 897 (equitable tolling is available “when a petitioner is prevented from filing because of deception, fraud, or error, as long as the petitioner acts with due diligence”).
In light of our disposition, we need not reach Barco-Rivera’s remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is noL appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.